   Case:19-06358-MCF13 Doc#:46 Filed:09/11/20 Entered:09/11/20 11:35:08                            Desc: Order
                        Granting No Oppo (Gen) Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:
                                                           Case No. 19−06358 MCF
NELITZA TORRES ORTIZ
dba MAJESTIC BOUTIQUE BY NELITZA, dba
MAJESTIC EVENTS PLANNERS BY NELITZA                        Chapter 13


xxx−xx−2963
                                                           FILED & ENTERED ON 9/11/20

                        Debtor(s)



                                    ORDER GRANTING UNOPPOSED MOTION

This case is before the Court on the following motion: Motion for Leave to File Claim After Claims Bar Date filed by
U.S. Small Business Administration, docket #43.

The motion having been duly notified, no replies or objections having been filed timely, the Court having reviewed
the same and good cause appearing thereof, the motion is hereby granted.
In San Juan, Puerto Rico, this Friday, September 11, 2020 .
